McMurray, Presiding Judge.
Defendant was indicted and convicted of the offense of aggravated assault. He was sentenced to serve a term of ten years to begin at the end of a Meriwether County sentence. After an appeal was filed, and the record and transcript filed in this court, defendant’s appointed counsel has filed a request for permission to withdraw from the case.
There appears to be full compliance with the rules set out in Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) and Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
As required by Bethay v. State, 237 Ga. 625, supra, we have fully examined the record and transcript to determine whether, in fact, the appeal is wholly frivolous and without any merit. We find that it is. Accordingly, counsel is granted permission to withdraw, and the appeal is dismissed.

Appeal dismissed.


Banke and Underwood, JJ., concur.